Hoffman, Presiding Judge,
dissenting.
{¶ 30} I respectfully dissent from the majority opinion. Specifically, I disagree with the majority’s application of New Jersey v. T.L.O. (1985), 469 U.S. 325, 105 S.Ct. 733, 83 L.Ed.2d 720, to the facts in this case. The opinion in T.L.O. expressly states:
{¶ 31} “We here consider only searches carried out by school authorities acting alone and on their own authority. This case does not present the question of the appropriate standard for assessing the legality of searches conducted by school officials in conjunction with or at the behest of law enforcement agencies, and we express no opinion on that question. Cf. Picha v. Wielgos, 410 F.Supp. 1214, 1219-1221 (N.D.Ill.1976) (holding probable-cause standard applicable to searches involving the police).” Id. at fn. 7.
{¶ 32} The court’s reference to Picha v. Wielgos (1976), 410 F.Supp. 1214 implies that the court intends to apply the holding therein to cases in which school authorities carry out a search in conjunction with or at the behest of law enforcement. The court in Picha concluded as follows:
*656{¶ 33} “The law was settled, that when Renee Picha was searched, that she had a constitutional right not to be searched by school officials who were in contact with the police unless the extent of the intrusion occasioned by the search was justified in terms of the state interest of maintaining the order, discipline, safety, supervision, and education of the students within the school. This court further holds that in the circumstances of this case, Renee Picha had a constitutional right not to have the police cause a search in the absence of probable cause that she possessed an illegal material at the time of the search.”
{If 34} Here, the school official searched appellant after having been informed by law enforcement of the tip. The majority concludes that the school official’s decision to search was made independent from police; therefore, it was not a “state action.” I disagree. In doing so, I concede that the search was not at the specific request and/or direction of law enforcement. However, the search would not have taken place but for the action by Dreyer of relaying the tip he received from Commander Brown. It was the relaying of the tip by Officer Dreyer that prompted the school official to search. I would find under the circumstances presented herein that the school acted in conjunction with law enforcement in initiating the search, and because the state failed to establish the reliability of the tip, no probable cause existed to search appellant
{¶ 35} I find that this case is distinguished from our prior opinion in State v. Adams (Jan. 8, 2002), Licking App. No. 01 CA 76, 2002 WL 27739, wherein a teacher had overheard students talking about the drugs being brought to the school for sale and informed an officer in the school, who then informed the principal. In Adams, the school had reasonable grounds independent of law enforcement to search the appellant. In the case sub judice, the school authorities did not have similar independent grounds. Rather, the school based their search on a tip relayed by a law-enforcement officer.
{¶ 36} I would find that the trial court erred in overruling the motion to suppress.